In a negligence action to recover damages for personal injuries, etc., defendant appeals, on the ground of excessiveness from a judgment of the Supreme Court, Kings County, entered January 14, 1980, which, upon a jury verdict, is in favor of the infant plaintiff in the principal sum of $250,000 and in favor of plaintiff Mary B. Clarke in the principal sum of $50,000. Judgment reversed, on the law, without costs or disbursements, and new trial granted with respect to the issue of damages only, unless within 20 days after service upon plaintiffs of a copy of the order to be made hereon, together with notice of entry thereof, the plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdicts in their favor to $175,000 and $15,000, respectively, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The verdicts were excessive to the extent indicated herein. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.